                               United States District Court
                                    Middle District of North Carolina
                                         324 W. Market Street
                                 Greensboro, North Carolina 27401-2544




John S. Brubaker, Clerk                                                   TELEPHONE: (336) 332-6000

                                         February 6, 2019

Domanick Bullock
110 Scott Circle
Norlina, NC 27563

Re: Case 1:18CV1041; BULLOCK v. AW NORTH CAROLINA, INC. et al.

Dear Domanick Bullock:

The defendant AW NORTH CAROLINA, INC. filed a Motion to Dismiss on 02/06/2019 which
may or may not be supported by affidavits.

You have the right to file a 20-page response in opposition to the defendant’s motion. Your
failure to respond or, if appropriate, to file affidavits or evidence in rebuttal within the allowed
time may cause the court to conclude that the defendant’s contentions are undisputed and/or that
you no longer wish to pursue the matter. Therefore, unless you file a response in opposition to the
defendant’s motion, it is likely your case will be dismissed or summary judgment granted in favor
of the defendant. A response to a Motion to Dismiss must be filed within 21 days from the date
of service of the defendant’s motions upon you

Any response you file should be accompanied by a brief containing a concise statement of reasons
for your opposition and a citation of authorities upon which you rely. You are reminded that
affidavits must be made on personal knowledge, contain facts admissible in evidence and be made
by one shown to be competent to testify. A false statement under oath or under penalty of perjury
may be a crime punishable as provided by law.




         Case 1:18-cv-01041-CCE-LPA Document 12 Filed 02/06/19 Page 1 of 2
The original of your response should be mailed to this office and a copy served upon counsel for
the defendant. Any pleadings presented to this court for filing must be accompanied by a
certificate stating that you have served copies on counsel for the defendant.


                                    Sincerely,

                                    JOHN S. BRUBAKER, CLERK


                                    By:/s/Abby Taylor
                                    Deputy Clerk




       Case 1:18-cv-01041-CCE-LPA Document 12 Filed 02/06/19 Page 2 of 2
